Citation Nr: 1032642	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for a lung disorder to include 
chronic obstructive pulmonary disease (COPD), claimed as a 
residual of asbestos exposure.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to April 
1964.  

This matter initial came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in November 
2002.  

This matter was previously before the Board in March 2007 and 
October 2009, when the case was, inter alia, remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  

The purpose of these remands was to undertake additional 
procedural and evidentiary development, to include scheduling the 
Veteran for a VA examination, and obtaining outstanding treatment 
records.  

The Board finds that the RO's actions are in substantial 
compliance with the March 2007 and October 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 
13 Vet. App. 141 (1999).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in April 2010, continued and 
confirmed the previous decision.  

The appeal is being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.  


REMAND

The Veteran contends that his COPD is the result of the daily 
exposure to and handling of asbestos aboard the USS Philippine 
Sea, the USS Theodore Chandle, and the USS Picking, as well as 
while stationed in San Diego, California (CA) and at the Stockton 
Naval Supply Annex in Stockton, CA, serving as a machinist mate 
in engine rooms aboard ship.  

Specifically, he reports being exposed to asbestos in the engine 
room and in piping areas, which contained fire retardant 
operation throughout the naval ships that were shaken loose from 
piping every time the guns fired.  Further, the Veteran claimed 
that, while serving in Stockton, CA, he was responsible for 
tearing out and replacing ship equipment and piping, which 
exposed him to high levels of asbestos.  

Although the Board is aware that the Veteran's case has been 
remanded for additional development on two other occasions, the 
pertinent medical evidence currently of record is insufficient to 
decide this matter.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be established for disease diagnosed 
after discharge from service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  VB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze a veteran's claim to entitlement to 
service connection for asbestosis or asbestos- related 
disabilities under the administrative protocols under the DVB 
Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence regarding an 
asbestos related claim.  See VAOPGCPREC 4-2000.  

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR 
IV.ii.2.C.9.a.  Common materials that may contain asbestos are 
steam pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire proofing materials, and thermal 
insulation.  Id.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  M21- 1MR IV.ii.2.C.9.b.  

The asbestos advisory information contained in the Manual M21-1MR 
indicates that the inhalation of asbestos fibers can produce 
fibrosis and tumors, with interstitial pulmonary fibrosis 
(asbestosis) being the most common disease.  A clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at the late stages; and 
pulmonary function impairment and cor pulmonale which can be 
demonstrated by instrumental methods.  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the prostate) 
are also associated with asbestos exposure.  M21- 1MR, Part IV, 
Subpart ii, Chapter 2, Section C.  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  M21-1MR IV.ii.2.C.9.d.  

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

While this section does not create any presumptions of service 
connection based upon exposure to asbestos, it does provide 
guidelines to inform and adjudicators with respect to asbestos 
exposure and commonly resulting disabilities.  Dyment v. West, 13 
Vet. App. 141 (1999).  

The VA and private treatment records show a history of emphysema 
and tobacco abuse, resolved, and findings of COPD, chronic 
obstructive asthma, moderately severe restrictive ventilatory 
defect, sinusitis, pharyngitis, bronchitis, and non-specific 
rhinitis.  

A CT study performed in February 2007 noted findings of mild 
centrilobular emphysematous changes with biapical and right lower 
lobe scarring and possible focal interstitial thickening of the 
right middle lobe and evidence of prior granulomatous infection.  

In conjunction with the current appeal, the Veteran was afforded 
a VA examination in April 2006, during the examiner noted a 
history of COPD first diagnosed in 1980.  The Veteran was 
diagnosed with COPD and asbestos exposure by history.  
Significantly, the examiner failed to provide a nexus opinion or 
address the likely etiology of the claimed COPD or to discuss the 
relationship between the COPD and the asbestos exposure.  

The Veteran underwent a second VA respiratory system examination 
in August 2009.  The examiner noted that the Veteran provided a 
military history of serving in the US Navy from March 1958 to 
April 1964 as a machinist mate in engine rooms, and being 
stationed in San Diego, CA, in Stockton, CA, aboard the USS 
Philippine Sea, the USS Theodore Chandle, and the USS Picking.  
He provided a post-service employment history of truck driver 
until 1991 when he retired.  The Veteran also indicated that he 
smoked cigarettes from the age of 18 to the age of 51.  

Here, the Veteran was diagnosed with COPD.  The examiner noted 
that there was no documentation in the claims file of a diagnosis 
of asbestosis; that the Veteran reported serving for 48 to 72 
months at sea in the navy while working in engine rooms as a 
machinist mate where he was exposed to asbestos, fumes, and dust; 
and that the Veteran provided a history of smoking cigarettes 
from the age of 18 to the age of 51.  

The examiner determined that it could not be concluded that the 
Veteran had a current disability manifested by COPD due to 
disease or injury that was incurred in or aggravated by military 
service, to include whether the current disorder was consistent 
with asbestosis exposure during service without resorting to 
speculation and conjecture.  The opinion was, however, offered 
without an explanation or rationale as to why the requested 
opinion could not be entered without resort to speculation.  

Notably, an award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  A VA examination report 
containing an opinion that discusses "mere speculation" is 
considered "non-evidence" and must be returned as inadequate.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  

Here, given the Veteran's assertions, along with the evidence 
showing that he did indeed serve aboard various naval ships and 
at the Naval Supply Annex in Stockton, CA, and the medical 
evidence confirming ongoing treatment for COPD that might be 
gastrointestinal in origin, the Board finds that a new VA 
examination with medical opinion is warranted to properly 
adjudicate this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. §  3.159(c)(4) (2008); Charles v. Principi, 16 
Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may result in 
an adverse decision.  

Finally, in a VA Form 21-4138, Statement in Support of Claim, 
dated in September 2002, the Veteran indicated that he is in 
receipt of Social Security Administration (SSA) benefits.  The 
duty to assist includes requesting information and records from 
the SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 C.F.R. § 3.159 (2009).  However, identification 
of specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to obtain any outstanding records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  

2.  Upon completion of the requested 
development and after any outstanding records 
have been associated with the claims file, 
the RO should schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed pulmonary 
condition.  The entire claims file must be 
made available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on a review of the claims file, 
examination of the Veteran, and the results 
of any testing, the examiner should 
specifically indicate whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran has a current 
lung disability including any manifested by 
emphysematous changes, a restrictive 
ventilatory defect or granulomatous changes 
caused by his likely asbestos exposure for 
six years in service or other event or 
incident of his active service.  

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with an SSOC and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

